Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 1 of 83 PageID: 1



Charles M. Lizza
William C. Baton
SAUL EWING ARNSTEIN & LEHR LLP
One Riverfront Plaza, Suite 1520
Newark, NJ 07102-5426
(973) 286-6700
clizza@saul.com

Attorneys for Plaintiff
Celgene Corporation

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


CELGENE CORPORATION,
                                                      Civil Action No. ________________
                Plaintiff,
        v.                                            COMPLAINT FOR
                                                      PATENT INFRINGEMENT
APOTEX INC.,
                                                      (Filed Electronically)
                Defendant.



        Plaintiff Celgene Corporation (“Celgene”), by its undersigned attorneys, for its

Complaint against defendant Apotex Inc. (“Defendant” or “Apotex Inc.”), alleges as follows:

                                         Nature of the Action

        1.      This is an action for patent infringement under the patent laws of the United

States, 35 U.S.C. §100, et seq., arising from Apotex Inc.’s filing of an Abbreviated New Drug

Application (“ANDA”) No. 211022 (“Apotex’s ANDA”) with the United States Food and Drug

Administration (“FDA”) seeking approval to commercially market generic versions of Celgene’s

2.5 mg, 5 mg, 10 mg, 15 mg, 20 mg, and 25 mg REVLIMID® drug products (“Apotex’s ANDA

Products”) prior to the expiration of United States Patent Nos. 7,189,740 (“the ʼ740 patent”);

8,404,717 (“the ʼ717 patent”); and 9,056,120 (“the ʼ120 patent”), all owned by Celgene

(collectively, “the patents-in-suit”).


                                                  1
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 2 of 83 PageID: 2



                                           The Parties

       2.      Plaintiff Celgene is a biopharmaceutical company committed to improving the

lives of patients worldwide. Celgene focuses on, and invests heavily in, the discovery and

development of products for the treatment of severe and life-threatening conditions. Celgene is a

world leader in the treatment of many such diseases, including cancer. Celgene is a corporation

organized and existing under the laws of the State of Delaware, having a principal place of

business at 86 Morris Avenue, Summit, New Jersey 07901.

       3.      On information and belief, Defendant Apotex Inc. is a corporation organized and

existing under the laws of Canada, having a principal place of business at 150 Signet Drive,

Toronto, Ontario M9L 1T9, Canada.

                                       The Patents-in-Suit

       4.      On March 13, 2007, the United States Patent and Trademark Office (“USPTO”)

duly and lawfully issued the ’740 patent, entitled, “Methods of Using 3-(4-amino-oxo-1,3-

dihydro-isoindol-2-yl)-piperidine-2,6-dione     for   the   Treatment   and   Management      of

Myelodysplastic Syndromes,” to Celgene as assignee of the inventor Jerome B. Zeldis. A copy

of the ’740 patent is attached hereto as Exhibit A.

       5.      On March 26, 2013, the USPTO duly and lawfully issued the ʼ717 patent,

entitled, “Methods of Treating Myelodysplastic Syndromes Using Lenalidomide,” to Celgene as

assignee of the inventor Jerome B. Zeldis. A copy of the ʼ717 patent is attached hereto as

Exhibit B.

       6.      On June 16, 2015, the USPTO duly and lawfully issued the ʼ120 patent, entitled,

“Methods of Treating Myelodysplastic Syndromes with a Combination Therapy Using

Lenalidomide and Azacitidine,” to Celgene as assignee of the inventor Jerome B. Zeldis. A copy

of the ʼ120 patent is attached hereto as Exhibit C.


                                                 2
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 3 of 83 PageID: 3



                                 The Revlimid® Drug Product

       7.      Celgene holds an approved New Drug Application (“NDA”) under Section 505(a)

of the Federal Food Drug and Cosmetic Act (“FFDCA”), 21 U.S.C. § 355(a), for lenalidomide

capsules (NDA No. 21-880), which it sells under the trade name REVLIMID®.

       8.      The claims of the patents-in-suit cover, inter alia, methods of use and

administration of lenalidomide or pharmaceutical compositions containing lenalidomide.

       9.      Pursuant to 21 U.S.C. § 355(b)(1) and attendant FDA regulations, the patents-in-

suit are listed in the FDA publication, “Approved Drug Products with Therapeutic Equivalence

Evaluations” (the “Orange Book”), with respect to REVLIMID®.

       10.     The labeling for REVLIMID® instructs and encourages physicians, pharmacists, and

other healthcare workers and patients to administer REVLIMID® according to one or more of the

methods claimed in the patents-in-suit.

                                    Jurisdiction and Venue

       11.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §§ 1331, 1338(a), 2201, and 2202.

       12.     On information and belief, Apotex Inc. is in the business of, among other things,

manufacturing, marketing, importing, offering for sale, and selling pharmaceutical products,

including generic drug products, throughout the United States, including in this Judicial District.

On information and belief, this Judicial District will be a destination for the generic drug

products described in Apotex’s ANDA. On information and belief, Apotex Inc. prepares and/or

aids in the preparation and submission of ANDAs to the FDA.

       13.     This Court also has personal jurisdiction over Apotex Inc. because Apotex Inc.

has purposefully availed itself of the rights and benefits of New Jersey law by engaging in

systematic and continuous contacts with the State of New Jersey. On information and belief,


                                                3
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 4 of 83 PageID: 4



Apotex Inc. regularly and continuously transacts business within New Jersey, including by

making pharmaceutical products for sale in New Jersey and selling pharmaceutical products in

New Jersey. On information and belief, Apotex Inc. derives substantial revenue from the sale of

those products in New Jersey and has availed itself of the privilege of conducting business within

New Jersey. For example, Apotex’s website states that it “export[s] to more than 115 countries

and territories, and operate[s] in more than 45 countries, including a significant presence in the

US, Mexico and India . . . .” About Apotex, http://www1.apotex.com/global/about-us/about-

apotex (last accessed February 26, 2019). On information and belief, Apotex Inc. derives

substantial revenue from selling generic pharmaceutical products throughout the United States,

including in this Judicial District.

        14.     This Court has personal jurisdiction over Apotex Inc. because, inter alia, it: (1)

has purposely availed itself of the privilege of doing business in New Jersey, including directly

or indirectly through its subsidiary, agent, and/or alter ego, Apotex Corp., a company registered

with the State of New Jersey as a drug wholesaler under Registration No. 5003192; and (2)

maintains extensive and systematic contacts with the State of New Jersey, including the

marketing, distribution, and/or sale of generic pharmaceutical drugs in New Jersey, including

through, directly or indirectly, Apotex Corp. On information and belief, Apotex Corp. acts at the

direction, and for the benefit, of Apotex Inc., and is controlled and/or dominated by Apotex Inc.

        15.     This Court has personal jurisdiction over Apotex Inc. by virtue of, inter alia, its

systematic and continuous contacts with the State of New Jersey. On information and belief,

Apotex Inc. purposefully has conducted and continues to conduct business in this Judicial

District.




                                                 4
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 5 of 83 PageID: 5



       16.     This Court has personal jurisdiction over Apotex Inc. because, inter alia, it has

committed an act of patent infringement under 35 U.S.C. § 271(e)(2), and has sent notice of that

infringement to Celgene in the State of New Jersey. On information and belief, Apotex Inc.

intends a future course of conduct that includes acts of patent infringement in New Jersey. These

acts have led and will continue to lead to foreseeable harm and injury to Celgene in New Jersey

and in this Judicial District. For example, on information and belief, Apotex Inc. will work alone

or in concert with Apotex Corp. and/or other subsidiaries towards the regulatory approval,

manufacturing, use, importation, marketing, sale, offer for sale, and distribution of generic

pharmaceutical products, including Apotex’s ANDA Products, throughout the United States,

including in New Jersey and in this Judicial District, prior to the expiration of the patents-in-suit.

       17.     On information and belief, Apotex Inc. has previously invoked, stipulated, and/or

consented to personal jurisdiction in this Judicial District in numerous prior patent cases.

       18.     Apotex Inc. has previously been sued in this Judicial District and has availed itself

of New Jersey courts through the assertion of counterclaims in suits brought in New Jersey, and

has not challenged personal jurisdiction. See, e.g., Celgene Corporation v. Apotex Inc., Civil

Action No. 18-16395 (ES)(MAH); Celgene Corporation v. Apotex Inc., Civil Action No. 18-461

(SDW)(LDW); Mitsubishi Tanabe Pharma Corporation, et al. v. Apotex Inc., et al., Civil Action

No. 17-5278 (PGS)(DEA); Celgene Corp. v. Hetero Labs Ltd., et al., Civil Action No. 17-3387

(ES)(MAH); AstraZeneca AB, et al. v. Apotex Corp., et al., Civil Action No. 15-8492

(FLW)(DEA); Bausch & Lomb Inc., et al. v. Apotex Inc., et al., Civil Action No. 15-3879

(NLH)(JS); Novartis Pharm. Corp. v. Apotex Inc., et al., Civil Action No. 15-3634

(SDW)(LDW); Merck Sharp & Dohme Corp. v. Apotex Inc., et al., Civil Action No. 15-2384

(PGS)(TJB).




                                                  5
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 6 of 83 PageID: 6



       19.     Apotex Inc. has further availed itself of the jurisdiction of this Court by initiating

litigation in this Judicial District. See, e.g., Apotex Inc. v. Shire LLC, Civil Action No. 08-3598

(SRC)(MAS); Apotex Inc., et al. v. Pharmaceutical Resources, Inc., Civil Action No. 06-1153

(JLL)(MF).

       20.     In the alternative, this Court has personal jurisdiction over Apotex Inc. because

the requirements of Federal Rule of Civil Procedure 4(k)(2) are met as: (a) Celgene’s claims

arise under federal law; (b) Apotex Inc. is a foreign defendant not subject to general personal

jurisdiction in the courts of any state; and (c) Apotex Inc. has sufficient contacts with the United

States as a whole, including, but not limited to, preparing and submitting ANDAs to the FDA

and/or manufacturing, importing, offering to sell, and/or selling pharmaceutical products that are

distributed throughout the United States, such that this Court’s exercise of jurisdiction over

Apotex Inc. satisfies due process.

       21.     Venue is proper in this Judicial District pursuant to 28 U.S.C. §§ 1391 and/or

1400(b).

                                 Acts Giving Rise To This Suit

       22.     Pursuant to Section 505 of the FFDCA, Apotex Inc. filed Apotex’s ANDA

seeking approval to engage in the commercial manufacture, use, sale, offer for sale, or

importation into the United States of Apotex’s ANDA Products, before the patents-in-suit expire.

       23.     On information and belief, following FDA approval of Apotex’s ANDA,

Apotex Inc. will make, use, sell, or offer to sell Apotex’s ANDA Products throughout the United

States, or import such generic products into the United States.

       24.     On information and belief, in connection with the filing of its ANDA as described

above, Apotex Inc. provided written certifications to the FDA pursuant to Section 505 of the

FFDCA, 21 U.S.C. § 355(j)(2)(A)(vii)(IV) (“Apotex’s Paragraph IV Certification”), alleging that


                                                 6
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 7 of 83 PageID: 7



the claims of the patents-in-suit are invalid, unenforceable, and/or will not be infringed by the

activities described in Apotex’s ANDA.

          25.   No earlier than January 14, 2019, Apotex Inc. sent written notice of its Paragraph

IV Certification to Celgene (“Apotex’s Notice Letter”). Apotex’s Notice Letter alleges that the

claims of the patents-in-suit are invalid and/or will not be infringed by the activities described in

Apotex’s ANDA. Apotex’s Notice Letter also informed Celgene that Apotex seeks approval to

market Apotex’s ANDA Products before the patents-in-suit expire. Apotex Inc. specifically

directed Apotex’s Notice Letter to Celgene’s headquarters in Summit, New Jersey, in this

Judicial District.

                                            Count I
                                (Infringement of the ʼ740 Patent)

          26.   Celgene repeats and realleges the allegations of the preceding paragraphs as if

fully set forth herein.

          27.   Apotex Inc.’s submission of its ANDA to engage in the commercial manufacture,

use, sale, offer for sale, or importation into the United States of Apotex’s ANDA Products, prior

to the expiration of the ’740 patent, constitutes infringement of one or more of the claims of that

patent under 35 U.S.C. § 271(e)(2)(A).

          28.   There is a justiciable controversy between the parties hereto as to the infringement

of the ’740 patent.

          29.   Unless enjoined by this Court, upon FDA approval of Apotex’s ANDA,

Apotex Inc. will infringe one or more claims of the ’740 patent under 35 U.S.C. § 271(a) by

making, using, offering to sell, selling, and/or importing Apotex’s ANDA Products in the United

States.




                                                 7
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 8 of 83 PageID: 8



        30.     Unless enjoined by this Court, upon FDA approval of Apotex’s ANDA,

Apotex Inc. will induce infringement of one or more claims of the ’740 patent under 35 U.S.C.

§ 271(b) by making, using, offering to sell, selling, and/or importing Apotex’s ANDA Products

in the United States. On information and belief, upon FDA approval of Apotex’s ANDA,

Apotex Inc. will intentionally encourage acts of direct infringement with knowledge of the ’740

patent and knowledge that its acts are encouraging infringement.

        31.     Unless enjoined by this Court, upon FDA approval of Apotex’s ANDA,

Apotex Inc. will contributorily infringe one or more claims of the ’740 patent under 35 U.S.C.

§ 271(c) by making, using, offering to sell, selling, and/or importing Apotex’s ANDA Products

in the United States. On information and belief, Apotex Inc. has had and continues to have

knowledge that Apotex’s ANDA Products are especially adapted for a use that infringes one or

more claims of the ’740 patent and that there is no substantial non-infringing use for Apotex’s

ANDA Products.

        32.     Celgene will be substantially and irreparably damaged and harmed if Apotex

Inc.’s infringement of the ’740 patent is not enjoined.

        33.     Celgene does not have an adequate remedy at law.

        34.     This case is an exceptional one, and Celgene is entitled to an award of its

reasonable attorneys’ fees under 35 U.S.C. § 285.

                                           Count II
                                (Infringement of the ʼ717 Patent)

        35.     Celgene repeats and realleges the allegations of the preceding paragraphs as if

fully set forth herein.

        36.     Apotex Inc.’s submission of its ANDA to engage in the commercial manufacture,

use, sale, offer for sale, or importation into the United States of Apotex’s ANDA Products, prior



                                                 8
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 9 of 83 PageID: 9



to the expiration of the ’717 patent, constitutes infringement of one or more of the claims of that

patent under 35 U.S.C. § 271(e)(2)(A).

          37.   There is a justiciable controversy between the parties hereto as to the infringement

of the ’717 patent.

          38.   Unless enjoined by this Court, upon FDA approval of Apotex’s ANDA,

Apotex Inc. will infringe one or more claims of the ’717 patent under 35 U.S.C. § 271(a) by

making, using, offering to sell, selling, and/or importing Apotex’s ANDA Products in the United

States.

          39.   Unless enjoined by this Court, upon FDA approval of Apotex’s ANDA,

Apotex Inc. will induce infringement of one or more claims of the ’717 patent under 35 U.S.C.

§ 271(b) by making, using, offering to sell, selling, and/or importing Apotex’s ANDA Products

in the United States. On information and belief, upon FDA approval of Apotex’s ANDA,

Apotex Inc. will intentionally encourage acts of direct infringement with knowledge of the ’717

patent and knowledge that its acts are encouraging infringement.

          40.   Unless enjoined by this Court, upon FDA approval of Apotex’s ANDA,

Apotex Inc. will contributorily infringe one or more claims of the ’717 patent under 35 U.S.C.

§ 271(c) by making, using, offering to sell, selling, and/or importing Apotex’s ANDA Products

in the United States. On information and belief, Apotex Inc. has had and continues to have

knowledge that Apotex’s ANDA Products are especially adapted for a use that infringes one or

more claims of the ’717 patent and that there is no substantial non-infringing use for Apotex’s

ANDA Products.

          41.   Celgene will be substantially and irreparably damaged and harmed if Apotex

Inc.’s infringement of the ’717 patent is not enjoined.




                                                 9
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 10 of 83 PageID: 10



          42.   Celgene does not have an adequate remedy at law.

          43.   This case is an exceptional one, and Celgene is entitled to an award of its

reasonable attorneys’ fees under 35 U.S.C. § 285.

                                           Count III
                                (Infringement of the ʼ120 Patent)

          44.   Celgene repeats and realleges the allegations of the preceding paragraphs as if

fully set forth herein.

          45.   Apotex Inc.’s submission of its ANDA to engage in the commercial manufacture,

use, sale, offer for sale, or importation into the United States of Apotex’s ANDA Products, prior

to the expiration of the ’120 patent, constitutes infringement of one or more of the claims of that

patent under 35 U.S.C. § 271(e)(2)(A).

          46.   There is a justiciable controversy between the parties hereto as to the infringement

of the ’120 patent.

          47.   Unless enjoined by this Court, upon FDA approval of Apotex’s ANDA,

Apotex Inc. will infringe one or more claims of the ’120 patent under 35 U.S.C. § 271(a) by

making, using, offering to sell, selling, and/or importing Apotex’s ANDA Products in the United

States.

          48.   Unless enjoined by this Court, upon FDA approval of Apotex’s ANDA,

Apotex Inc. will induce infringement of one or more claims of the ’120 patent under 35 U.S.C.

§ 271(b) by making, using, offering to sell, selling, and/or importing Apotex’s ANDA Products

in the United States. On information and belief, upon FDA approval of Apotex’s ANDA,

Apotex Inc. will intentionally encourage acts of direct infringement with knowledge of the ’120

patent and knowledge that its acts are encouraging infringement.




                                                 10
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 11 of 83 PageID: 11



        49.     Unless enjoined by this Court, upon FDA approval of Apotex’s ANDA,

Apotex Inc. will contributorily infringe one or more claims of the ’120 patent under 35 U.S.C.

§ 271(c) by making, using, offering to sell, selling, and/or importing Apotex’s ANDA Products

in the United States. On information and belief, Apotex Inc. has had and continues to have

knowledge that Apotex’s ANDA Products are especially adapted for a use that infringes one or

more claims of the ’120 patent and that there is no substantial non-infringing use for Apotex’s

ANDA Products.

        50.     Celgene will be substantially and irreparably damaged and harmed if Apotex

Inc.’s infringement of the ’120 patent is not enjoined.

        51.     Celgene does not have an adequate remedy at law.

        52.     This case is an exceptional one, and Celgene is entitled to an award of its

reasonable attorneys’ fees under 35 U.S.C. § 285.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Celgene respectfully requests the following relief:

        (A)     A Judgment that Apotex Inc. has infringed the patents-in-suit by submitting

ANDA No. 211022;

        (B)     A Judgment that Apotex Inc. has infringed, and that Apotex Inc.’s making, using,

selling, offering to sell, or importing Apotex’s ANDA Products will infringe one or more claims

of the patents-in-suit;

        (C)     An Order that the effective date of FDA approval of ANDA No. 211022 be a date

which is not earlier than the later of the expiration of the patents-in-suit, or any later expiration of

exclusivity to which Celgene is or becomes entitled;

        (D)     Preliminary and permanent injunctions enjoining Apotex Inc. and its officers,

agents, attorneys and employees, and those acting in privity or concert with them, from making,


                                                  11
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 12 of 83 PageID: 12



using, selling, offering to sell, or importing Apotex’s ANDA Products until after the expiration

of the patents-in-suit, or any later expiration of exclusivity to which Celgene is or becomes

entitled;

        (E)    A permanent injunction, pursuant to 35 U.S.C. § 271(e)(4)(B), restraining and

enjoining Apotex Inc., its officers, agents, attorneys and employees, and those acting in privity or

concert with them, from practicing any methods as claimed in the patents-in-suit, or from

actively inducing or contributing to the infringement of any claim of the patents-in-suit, until

after the expiration of the patents-in-suit, or any later expiration of exclusivity to which Celgene

is or becomes entitled;

        (F)    A Judgment that the commercial manufacture, use, sale, offer for sale, and/or

importation into the United States of Apotex’s ANDA Products will directly infringe, induce

and/or contribute to infringement of the patents-in-suit;

        (G)    To the extent that Apotex Inc. has committed any acts with respect to the methods

claimed in the patents-in-suit, other than those acts expressly exempted by 35 U.S.C. § 271(e)(1),

a Judgment awarding Celgene damages for such acts;

        (H)    If Apotex Inc. engages in the commercial manufacture, use, sale, offer for sale,

and/or importation into the United States of Apotex’s ANDA Products prior to the expiration of

the patents-in-suit, a Judgment awarding damages to Celgene resulting from such infringement,

together with interest;

        (I)    A Judgment declaring that the patents-in-suit remain valid and enforceable;

        (J)    A Judgment that this is an exceptional case pursuant to 35 U.S.C. § 285 and

awarding Celgene its attorneys’ fees incurred in this action;

        (K)    A Judgment awarding Celgene its costs and expenses incurred in this action; and




                                                12
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 13 of 83 PageID: 13



      (L)     Such further and other relief as this Court may deem just and proper.



Dated: February 26, 2019                        By: s/ Charles M. Lizza
                                                    Charles M. Lizza
Of Counsel:                                         William C. Baton
                                                    SAUL EWING ARNSTEIN & LEHR LLP
F. Dominic Cerrito                                  One Riverfront Plaza, Suite 1520
Eric C. Stops                                       Newark, New Jersey 07102-5426
Andrew S. Chalson                                   (973) 286-6700
QUINN EMANUEL URQUHART                              clizza@saul.com
  & SULLIVAN, LLP
51 Madison Avenue, 22nd Floor                        Attorneys for Plaintiff
New York, New York 10010                             Celgene Corporation
(212) 849-7000

Anthony M. Insogna
Cary Miller, Ph.D.
JONES DAY
4655 Executive Drive
San Diego, CA 92121
(858) 314-1200

Matthew J. Hertko
JONES DAY
77 W. Wacker Drive
Chicago, IL 60601
(312) 782-3939




                                              13
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 14 of 83 PageID: 14



                CERTIFICATION PURSUANT TO L. CIV. R. 11.2 & 40.1

       Pursuant to Local Civil Rules 11.2 and 40.1, I hereby certify that the matter captioned

Celgene Corporation v. Apotex Inc., Civil Action No. 18-461 (SDW)(LDW) (D.N.J.) is related

to the matter in controversy because the matter in controversy involves the same parties and

because Apotex Inc. is seeking FDA approval to market generic versions of the same

pharmaceutical products.

       I further certify that the matter captioned Celgene Corporation v. Dr. Reddy’s

Laboratories, Ltd., et al., Civil Action No. 17-5314 (SDW)(LDW) (D.N.J.) is related to the

matter in controversy because the matter in controversy involves the same plaintiff and the same

patents, and because Apotex Inc. is seeking FDA approval to market generic versions of the

same pharmaceutical products.

       I further certify that the matter captioned Celgene Corporation v. Lotus Pharm. Co., et

al., Civil Action No. 17-6842 (SDW)(LDW) (D.N.J.) is related to the matter in controversy

because the matter in controversy involves the same plaintiff, some of the same patents, and

because Apotex Inc. is seeking FDA approval to market generic versions of the same

pharmaceutical products.

       I further certify that the matters captioned Celgene Corporation v. Hetero Labs Limited,

et al., Civil Action No. 18-17463 (SDW)(LDW) (D.N.J.), Celgene Corporation v. Sun

Pharmaceutical Industries, Inc., et al., Civil Action No. 18-11630 (SDW)(LDW) (D.N.J.),

Celgene Corporation v. Lotus Pharmaceutical Co., Ltd., et al., Civil Action No. 18-11518

(SDW)(LDW) (D.N.J.), Celgene Corporation v. Cipla Limited, Civil Action No. 18-8964

(SDW)(LDW) (D.N.J.), Celgene Corporation v. Zydus Pharmaceuticals (USA) Inc., et al., Civil

Action No. 18-8519 (SDW)(LDW) (D.N.J.), Celgene Corporation v. Dr. Reddy’s Laboratories,




                                              14
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 15 of 83 PageID: 15



Limited, et al., Civil Action No. 18-6378 (SDW)(LDW) (D.N.J.), Celgene Corporation v. Cipla

Limited, Civil Action No. 17-6163 (SDW)(LDW) (D.N.J.), Celgene Corporation v. Zydus

Pharmaceuticals (USA) Inc., et al., Civil Action No. 17-2528 (SDW)(LDW) (D.N.J.), and

Celgene Corporation v. Dr. Reddy’s Laboratories Limited, et al., Civil Action No. 16-7704

(SDW)(LDW) (D.N.J.) are related to the matter in controversy because the matter in controversy

involves the same plaintiff and because Apotex Inc. is seeking FDA approval to market generic

versions of the same pharmaceutical products.

       I further certify that, to the best of my knowledge, the matter in controversy is not the

subject of any other action pending in any court, or of any pending arbitration or administrative

proceeding.

Dated: February 26, 2019                         By: s/ Charles M. Lizza
                                                     Charles M. Lizza
Of Counsel:                                          William C. Baton
                                                     SAUL EWING ARNSTEIN & LEHR LLP
F. Dominic Cerrito                                   One Riverfront Plaza, Suite 1520
Eric C. Stops                                        Newark, New Jersey 07102-5426
Andrew S. Chalson                                    (973) 286-6700
QUINN EMANUEL URQUHART                               clizza@saul.com
  & SULLIVAN, LLP
51 Madison Avenue, 22nd Floor                         Attorneys for Plaintiff
New York, New York 10010                              Celgene Corporation
(212) 849-7000

Anthony M. Insogna
Cary Miller, Ph.D.
JONES DAY
4655 Executive Drive
San Diego, CA 92121
(858) 314-1200

Matthew J. Hertko
JONES DAY
77 W. Wacker Drive
Chicago, IL 60601
(312) 782-3939




                                                15
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 16 of 83 PageID: 16




                  EXHIBIT A
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 17 of 83 PageID: 17
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 18 of 83 PageID: 18
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 19 of 83 PageID: 19
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 20 of 83 PageID: 20
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 21 of 83 PageID: 21
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 22 of 83 PageID: 22
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 23 of 83 PageID: 23
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 24 of 83 PageID: 24
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 25 of 83 PageID: 25
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 26 of 83 PageID: 26
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 27 of 83 PageID: 27
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 28 of 83 PageID: 28
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 29 of 83 PageID: 29
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 30 of 83 PageID: 30
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 31 of 83 PageID: 31
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 32 of 83 PageID: 32
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 33 of 83 PageID: 33
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 34 of 83 PageID: 34
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 35 of 83 PageID: 35
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 36 of 83 PageID: 36
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 37 of 83 PageID: 37
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 38 of 83 PageID: 38
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 39 of 83 PageID: 39




                  EXHIBIT B
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 40 of 83 PageID: 40
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 41 of 83 PageID: 41
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 42 of 83 PageID: 42
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 43 of 83 PageID: 43
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 44 of 83 PageID: 44
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 45 of 83 PageID: 45
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 46 of 83 PageID: 46
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 47 of 83 PageID: 47
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 48 of 83 PageID: 48
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 49 of 83 PageID: 49
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 50 of 83 PageID: 50
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 51 of 83 PageID: 51
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 52 of 83 PageID: 52
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 53 of 83 PageID: 53
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 54 of 83 PageID: 54
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 55 of 83 PageID: 55
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 56 of 83 PageID: 56
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 57 of 83 PageID: 57
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 58 of 83 PageID: 58
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 59 of 83 PageID: 59
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 60 of 83 PageID: 60
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 61 of 83 PageID: 61




                  EXHIBIT C
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 62 of 83 PageID: 62
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 63 of 83 PageID: 63
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 64 of 83 PageID: 64
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 65 of 83 PageID: 65
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 66 of 83 PageID: 66
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 67 of 83 PageID: 67
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 68 of 83 PageID: 68
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 69 of 83 PageID: 69
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 70 of 83 PageID: 70
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 71 of 83 PageID: 71
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 72 of 83 PageID: 72
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 73 of 83 PageID: 73
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 74 of 83 PageID: 74
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 75 of 83 PageID: 75
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 76 of 83 PageID: 76
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 77 of 83 PageID: 77
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 78 of 83 PageID: 78
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 79 of 83 PageID: 79
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 80 of 83 PageID: 80
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 81 of 83 PageID: 81
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 82 of 83 PageID: 82
Case 2:19-cv-06999-SDW-LDW Document 1 Filed 02/26/19 Page 83 of 83 PageID: 83
